

logo.jpg [logo.jpg]
EXHIBIT 10.1
2018 Short-Term Incentive Plan
Canada/International





Purpose
As a means of rewarding employees for their contribution towards the success of
the Company, a 2018 Short‑Term Incentive Plan (STIP) has been implemented. The
STIP is designed to link a portion of employees’ total compensation to the
attainment of specific, measurable, and bottom-line oriented key company
performance indicators as well as to recognize and reward individual
performance.
Eligibility
The Plan applies to non-unionized, regular, salaried employees working in Canada
and in other countries, except the United States. Eligibility for or receipt of
incentive pay should not be considered as automatic, retroactive or precedent
based.
Performance Period
The STIP relates to the achievement of performance goals over the period from
January 1, 2018 to December 31, 2018.
Plan Design
The STIP is designed to reflect the different employee accountabilities and
diversity of positions. In order to tie incentive payouts to employee
performance and the achievement of key performance indicators, the STIP’s design
is adapted to all groups of employees: Operations, Sales and Corporate.
 
The amount of award that employees are eligible to receive is expressed as a
certain percentage of their base salary as determined by their grade level. Base
salary is the rate in effect at December 31, 2018. The Company determines the
threshold, target and maximum incentive payouts for participants, which vary per
grade level. Immediate managers are responsible to inform their employees of
their respective threshold, target and maximum incentive award payouts.
Discretionary Plan and Plan Administration
4    Incentive payouts are within the complete and sole discretion of the
Company.


4    The Company will approve actual achievement of performance metrics and
individual awards based on actual achievement before awards are granted and
paid, subject to the overall maximum incentive payout described below under
“Maximum and Minimum Payout”.
 
4    The Company has the right to adjust any or all awards; this includes the
right to eliminate any or all awards for any year despite achievement of
performance metrics, even if such decision is made after the end of the
performance period.
 
4    The Company may modify, suspend, amend or terminate the STIP at any time.
4    Any payment made under this plan is subject to the Company's recoupment
policy.
 
4    With respect to any employee, the Company reserves the right to reduce or
even cancel incentive awards in the event an employee has demonstrated an
inadequate level of performance, whether or not the applicable performance
metrics have been met.


 
4    Adjustments may be made to the financial metrics for closure costs,
impairment charges and other related charges, severance costs, net loss or gain
on the disposition of assets, strategic capital expenditures and similar items.
 
4    Adjustments may be made to the cost metrics for specific reasons such as
market downtime, major variation in grade mix, major changes in input price,
restructuring or reorganization costs, and similar items.
 
4    Any adjustment to the performance metrics has to be formally approved
before implementation.
 
4    Awards under the STIP are to be paid in a lump sum no later than
March 15, 2019.







This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         1

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International





Company Performance Metrics & Weighting
Incentive payout depends on the Company performance as well as on employees’
individual performance. Below are performance metrics derived from corporate and
divisional objectives.
Company Performance Metrics1

 
Criteria
Threshold
Target
Exceeding Target
 
Income from operations – Resolute
$264M (80% of budget)
$330M (budget)
$396M (120% of budget)
 
Manufacturing costs – division2
2% > budget
budget
2% < budget
 
SG&A costs3
$144.9M (3.5% > budget)
$140M (budget)
$135.1M (3.5% < budget)
 
Pulp and paper sales – Profit per metric ton4
80% of budget
budget
120% of budget
 
Pulp and paper sales – Improvement of account receivable collection time
Improvement of payment terms
0.8%
1.3%
1.8%
 
Improvement of DSO5
0.8%
1.3%
1.8%
 
Safety – OSHA rate6
0.90
0.75
≤ 0.50
 
Safety – Severity rate7
22
19
≤ 16
 
Number of Class 1 & 2 environmental incidents8
No payout if more than 32 incidents
≤ 32
20
 


1 Expressed in U.S. dollars.
2 For the Hydro-Saguenay division, threshold is set at budget, target is set at
2% below budget and maximum payout is set at 5% below budget.
3 Excluding incentive and equity compensation costs.
4 Performance metrics differ for the Wood Products sales force.
5 Improvement of the days sales outstanding.
6 The frequency of safety incidents is the OSHA incident rate measured by the
number of recordable incidents, multiplied by 200,000 and divided by the total
number of hours worked. The calculation methodology for the mills/divisions
varies from the calculation methodology for corporate.
7 The severity of safety incidents is measured by the number of days lost due to
lost time incidents and incidents resulting in temporary assignments or
restricted work, multiplied by 200,000 and divided by the total number of hours
worked.
8 Performance is based on the results of the Company, provided that i) pulp and
paper mill employees will not be entitled to a payout for the environmental
metric if the number of Class 1 & 2 incidents recorded at their respective mill
is 4 or greater and ii) employees of other facilities and divisions will not be
entitled to a payout for the environmental metric if the number of Class 1 & 2
incidents recorded at their respective facility or division is 2 or greater.







This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         2

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International







Company Performance Weighing
Weighting
Pulp and Paper
Mills
Wood Products Divisions
Sales1
Corporate
Income from operations (RFP)
35%
35%
55%
55%
Manufacturing costs (mill/division)
40%
40%
 
 
SG&A costs (RFP)
 
 
3%
20%
Profit per metric ton
 
 
9%
 
Monthly days sales outstanding – terms
 
 
4%
 
Monthly days sales outstanding – days
 
 
4%
 
Safety – OSHA (mill/division) (RFP)
15% (mill)
15% (division)
15% (RFP)
15% (RFP)
Safety – Severity (mill/division) (RFP)
5% (mill)
5% (division)
5% (RFP)
5% (RFP)
Environmental incidents (RFP)2
5%
5%
5%
5%



1 Weighting and performance metrics differ for the Wood Products sales force.
2 See note 8 of the previous table.


















This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         3

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International





Determination of Award and Creation of an Individual Performance Pool


The Short-Term Incentive Plan payout will be calculated at the end of the
calendar year, based on Company performance to derive a potential incentive
award for each plan participant.


Eighty-five percent (85%) of the calculated potential incentive payout, based on
the company results, will be reserved for payment to all eligible employees with
an adequate level of performance. The remaining fifteen percent (15%) of the
calculated potential incentive payout will constitute an Individual Performance
Pool (or reserve) dedicated for distribution to eligible employees based on
their individual performance, as illustrated below.
 
stip1.gif [stip1.gif]



This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         4

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International





Individual Performance Component
An Individual Performance Component has been created to better align short-term
incentive awards with each eligible employee’s performance. The Individual
Performance Component payout can fall in the range of 0% to 30% of each
employee’s short-term incentive target, based on the company results.


The individual performance payout for each employee will be determined based on
each employee’s individual contribution during the performance period, as
assessed by management, exercising managerial judgment and subject to the
availability of funds in the pool.


Factors to be considered by management in making determination of individual
performance payout include the following:




 
stip2.gif [stip2.gif]
 
As outlined under “Discretionary Plan and Plan Administration,” the Company
reserves the right to reduce awards or even to cancel the awards for all
employees whose performance is inadequate, whether or not the applicable
performance metrics have been met.


The creation of the Individual Performance Pool and the allocation of such pool
to eligible employees cannot result in increasing the total amount of awards
payable under the plan, such amount being determined based on performance
metrics and subject to the maximum available envelope as set out in the
following paragraph.





This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         5

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International







Maximum and Minimum Payout
The overall maximum incentive payout under the STIP cannot exceed 7% of the free
cash flow (FCF) generated by the Company in 2018 (maximum available envelope).
If the total amount determined based on actual achievement of performance
metrics exceeds the maximum available envelope, all incentive awards are reduced
on a prorata basis. If the total payout determined based on actual achievement
of performance metrics is lower than the maximum available envelope, the excess
envelope is not distributed to participants.
There is no minimum payout under the STIP.
 
Cash Flow Measure


For purpose of the STIP, free cash flow is defined as net cash provided by
operating activities, less maintenance, safety and environmental capital
expenditures, adjusted for:


 
 
4    Cash reorganization and restructuring costs
 
 
4    Optional pension contributions towards past service
4    Other special items
 
Final Payout Calculation
stip3.gif [stip3.gif]
 
Vacation
Any payment made pursuant to the STIP is deemed to include any and all vacation
pay that may be owed pursuant to applicable minimum employment standards.
 





This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         6

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International







Administrative Guidelines
New Hires


Employees hired into a regular position on or before September 30, 2018 are
eligible to participate in the STIP on a prorated basis, effective upon their
date of hire. Employees hired into a regular position on or after October 1,
2018 are not eligible for participation in the STIP.
 
Promotion or Status Changes
 
4    If an employee is promoted or demoted to a position covered by a different
incentive payout level, any incentive payout calculation will be prorated for
time spent in respective positions. In either case, the base salary rate used to
determine the prorated incentive payout will be the base salary rate in effect
at December 31, 2018.
 
4    If an employee is transferred internally, any incentive payout calculation
will be prorated for time spent in respective locations or groups. The base
salary rate used to determine the prorated incentive payout will be the base
salary rate in effect at December 31, 2018.
 
4    If an employee’s status changes from temporary salaried, unionized salaried
or hourly to regular non-unionized salaried (and vice versa) during the
performance period, the employee will be eligible to participate for time spent
as a regular non-unionized salaried employee, and any incentive payout
calculation will be prorated for time spent as a regular non-unionized salaried
employee. The base salary rate used to determine the prorated incentive payout
will be the base salary rate in effect at December 31, 2018.
 
 
 
Termination


4    An employee who retires or who dies during the performance period will be
entitled to receive a prorated incentive payout, based on actual achievement for
time as an active eligible employee, if and when the Board approves the
incentive payouts and does not otherwise cancel payment. For the purpose of this
plan, employees are deemed to retire if they are age 57 or above on their last
day of active work and have completed at least 2 years of continuous service.
Nevertheless, employees who hand in their resignation to start new employment
within 3 months of their last day of work are considered to have resigned and
not deemed to retire. Notwithstanding the above, the Company reserves the right,
at its discretion, to make the final decision on award eligibility.
 
4    Employees who are involuntarily terminated and whose last day of active
work is on or before June 30, 2018 will not be entitled to receive an incentive
payout, unless they are deemed to retire pursuant to the previous paragraph.
 
4    An employee who is involuntarily terminated and whose last day of active
work is on or after July 1, 2018 will be entitled to receive a prorata amount of
an incentive payout, based on actual achievement for time as an active eligible
employee, if and when the Board approves the incentive payouts and does not
otherwise cancel payment.
 
4    Employees who hand in their resignation before payment is made will not be
eligible to receive an award.



This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         7

--------------------------------------------------------------------------------

logo.jpg [logo.jpg]
 
2018 Short-Term Incentive Plan
Canada/International





Administrative Guidelines
4    Notwithstanding anything to the contrary, employees who are terminated for
cause, as determined at the discretion of the Company or their specific
employer, whether during the performance period or after the performance period
and before actual payouts, will not receive an award.
 
Leaves
 
4    Maternity/parental/adoption leave: The length of the leave is not included
in the calculation of any incentive payout.
 
4    Leave without pay: The length of the leave is not included in the
calculation of any incentive payout.
 
4    Short-term absence due to illness: The length of the absence is included in
the calculation of the incentive payout if it is a bona fide absence pursuant to
the disability medical leave procedure.
 
4    Long-term absence due to illness (time on long-term disability): The length
of the absence is not included in the calculation of the incentive payout.



Approved by:
signature.jpg [signature.jpg]


Yves Laflamme
President and Chief Executive Officer


This plan text replaces and supersedes any and all prior versions and summary
fact sheet. It is gender neutral and the masculine form is used only to
facilitate its reading.
July 2018                                         8